FORM N-8F SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one ; for descriptions, see Instruction 1 above): [X] Merger [ ] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: John Hancock Patriot Premium Dividend Fund I 3. Securities and Exchange Commission File No.: 811-06182 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. and Street, City, State, Zip Code): 601 Congress Street Boston, Massachusetts 02210 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: David Barr or Kinga Kapuscinski 601 Congress Street 601 Congress Street Boston, Massachusetts 02210 Boston, Massachusetts 02210 (617) 663-3241 (617) 663-3872 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund’s records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: John Hancock Advisers, LLC The Bank of New York 601 Congress Street One Wall Street Boston, Massachusetts 02210 New York, New York 10286 Mellon Investor Services Deutsche Bank Trust Company Americas Newport Office Center VII 280 Park Avenue 480 Washington Boulevard New York, New York 10017 Jersey City, New Jersey 07310 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [ ] Unit investment trust; or [ ] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [ ] Open-end [X] Closed-end 10. State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Massachusetts 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Adviser: John Hancock Advisers, LLC 601 Congress Street
